DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Paya (DE19856931).
Regarding claim 1, Paya teaches a cutting insert (10), comprising: a first surface comprising a first corner (12) and a first side extended from the first corner (12) (See modified Fig. 1 depicting the first side and the first surface); a second surface located on a side opposite to the first surface (See modified Fig. 4 depicting the first and second surface); a third surface (18) located between the first surface and the second surface (See modified Fig. 4); and a land surface (17) located between the first surface and the third surface and inclined relative to the first surface and the third surface (See Figs. 1-3) , wherein the land surface comprises: a first land surface located along the first corner (See modified Fig. 1 depicting the first land surface), a second land surface located along the first side (See modified Fig. 1 depicting the second land surface), and a third land surface having a concave shape which is adjacent to the second land surface and located further away from the first land surface than the second land surface (See modified Fig. 1 and Fig. 3 depicting the concave shape of the third land surface).

    PNG
    media_image1.png
    829
    1037
    media_image1.png
    Greyscale

Modified Fig. 1 of Paya (DE19856931)

    PNG
    media_image2.png
    555
    861
    media_image2.png
    Greyscale

Modified Fig. 4 of Paya (DE19856931)
Regarding claim 2, Paya further teaches the cutting insert (10) according to claim 1, wherein the concave shape of the third land surface is a curved surface shape (See Fig. 3 depicting the curved surface shape of the third land surface).
	Regarding claim 3, Paya further teaches the cutting insert (10) according to claim 1, wherein the land surface further comprises a fourth land surface having a concave shape located between the first land surface and the second land surface (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface 17 having a concave shape, which teaches the fourth land surface having a concave shape).
	Regarding claim 4, Paya further teaches the cutting insert (10) according to claim 3, wherein the concave shape of the fourth land surface is a curved surface shape (See 
	Regarding claim 5, Paya further teaches the cutting insert (10) according to claim 4, wherein the fourth land surface has a curvilinear shape in a cross section orthogonal to the first side (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface 17 having a concave shape, which teaches the fourth land surface having a curvilinear shape).
 	Regarding claim 6, Paya further teaches the cutting insert (10) according to claim 5, wherein the curvilinear shape of the fourth land surface is a circular arc shape in the cross section orthogonal to the first side (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface 17 having a concave shape, which teaches the fourth land surface having a circular arc shape as seen in Fig. 2 and 3).
	Regarding claim 7, Paya further teaches the cutting insert (10) according to any one of claim 1, wherein, in a front view of the first surface (See modified Fig. 1), the third land surface comprises a part thereof where a width in a direction orthogonal to the first side on the third land surface is larger than a width in the direction orthogonal to the first side on the second land surface (See modified Fig. 1 depicting the width of the third land surface is larger than the width of the second land surface and See paragraph 0008 and 0012 describing the width of the land surface 17 increasing from the corner).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paya (DE19856931) in view of Sakai (WO2014192798).
Regarding claim 8, Paya teaches the cutting insert (10) according to claim 1. However, Paya fails to specifically teach a cutting tool, comprising: a holder comprising a pocket located on a side of a front end of the holder; the cutting insert being located in the pocket.
Sakai teaches a cutting tool (101), comprising: a holder (102) comprising a pocket located on a side of a front end of the holder (See modified Fig. 10 depicting the holder 102 and a pocket located on a side of a front end of the holder); the cutting insert (1) being located in the pocket (See modified Fig. 10 and See lines 384-392 of translation).

    PNG
    media_image3.png
    560
    667
    media_image3.png
    Greyscale

Modified Fig. 10 of Sakai (WO2014192798)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paya’s cutting insert to incorporate a tool holder and a pocket on a side of a front end of the holder, where the cutting insert is located, as taught by Sakai. Doing so would provide a means to utilize the cutting insert for machining processes. 
Regarding claim 9, Paya as modified teaches the cutting tool according to claim 8. However, Paya fails to specifically teach a method for manufacturing a machined product, comprising: rotating a workpiece; bringing the cutting tool according to claim 8 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece.
a method for manufacturing a machined product (See lines 395-405), comprising: rotating a workpiece (201) (See Fig. 11a); bringing the cutting tool (101) into contact with the workpiece (201) being rotated (See Fig. 11b-11c); and moving the cutting tool (101) away from the workpiece (201) (See Fig. 11d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for manufacturing a machined product, as taught by Sakai, with the cutting tool of Paya as modified. Doing so would provide a method for machining a work material to produce a machined product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722